Case 1:20-cv-01755-GBD Document 12 Filed 07/08/20 Page 1 of

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM NELSON,

Plaintiff,

ORDER

-against-
20 Civ. 1755 (GBD)

ROCKSTER LITTLE ITALY PIZZA, INC., d/b/a Little :
Italy Pizza, and 214 WEST 92ND STREET :
ASSOCIATES, LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from July 15, 2020 to September 30, 2020 at 9:30 am.

Dated: New York, New York
July 8, 2020
SO ORDERED.

Linsey, & Doms

COR B. DANIELS
ited States District Judge

 

 
